Final order reversed on the facts, proceeding reinstated, and a new trial granted, with costs to appellant to abide the event. Order denying petitioner’s motion to set aside the findings of the jury as to questions “ Second ” and “ Fifth ” and for a new trial of said questions, reversed on the facts insofar as it relates to question numbered “ Second ” and as to said question the motion is granted, and a new trial is granted as to questions numbered “ Second ”, “ Third ”, and “ Sixth ”, on the ground that the finding of the jury as to question numbered “ Second ” is against the weight of the evidence, and otherwise the order is affirmed, without costs. All concur. (The final order of Onondaga Special Term, Zoller, J., after trial before Morehouse, J., and a jury, denies petitioner’s application to compel the repair or rebuilding of a bridge or road, and dismisses the proceeding. The order of Onondaga Trial Term, More-house, J., denies petitioner’s motion to set aside' certain findings of the jury and for a new trial.) Present — Taylor, P. J., Dowling, Harris, MeCurn and Larkin, JJ.